Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 1 of 15




                        Exhibit K
        Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 2 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
                        Plaintiff,        )
                                          )                    18-cv-08908 (GBD)
            v.                            )
                                          )
THOMAS CARTER RONK,                       )
                                          )
                                          )
                        Defendant.        )
__________________________________________)


              PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
                INITIAL DISCLOSURES UNDER FED. R. CIV. P. 26(a)(1)

        Plaintiff Securities and Exchange Commission (“SEC”) makes the following initial

disclosures under Rule 26(a)(1) of the Federal Rules of Civil Procedure to defendant Thomas Carter

Ronk. The SEC reserves the right to amend or supplement each of these disclosures as may

become necessary or appropriate or for the purpose of authentication.

  I.    Initial Disclosures Regarding Individuals Under
        Fed. R. Civ. P. 26(a)(1)(A)(i)

        Based on information presently and reasonably available to it, the SEC identifies the

following persons as those likely to have discoverable information that it may use to support its

claims against the defendants:

               Individual                                    Subjects of information

1.     Christopher Calvert                  Investor—communications with defendant concerning
                                            issuers.
       San Diego, CA 92109
      Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 3 of 15




             Individual                        Subjects of information

2.   Joel Caplan                 Investor—communications with defendant concerning
                                 issuers.
     Easthampton, MA 01027


3.   John Chester                Investor—communications with defendant concerning
                                 issuers.
     Columbus, OH 43215


4.   Robert Dailey               Investor—communications with defendant concerning
                                 issuers.
     Charlotte, NC 28217

5.   William Delaney             Investor—communications with defendant concerning
                                 issuers.
     Colonia, NJ 07067

6.   Robert Dickey               Investor—communications with defendant concerning
                                 issuers. And Participant—communications with
     Lisbon, OH 44432            defendant concerning Casablanca Mining Ltd.
                                 (“Casablanca”) and Lustros, Inc. (“Lustros”).

7.   Joseph DiPrima              Investor—communications with defendant concerning
                                 issuers.
     Trabuco Canyon, CA 92679


8.   William Hlavin              Investor—communications with defendant concerning
                                 issuers.
     Fairlawn, OH 44333


9.   Jack Gregory                Investor—communications with defendant concerning
                                 issuers.

10. Randall McCathren            Investor—communications with defendant concerning
                                 issuers.
     Nashville, TN 37205


11. George McCord                Investor—communications with defendant concerning
                                 issuers.
     Long Beach, CA 90802



                                      2
     Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 4 of 15




             Individual                            Subjects of information

12. Fred McWilliams                  Investor—communications with defendant concerning
                                     issuers.

13. Catherine Shimonowsky            Investor—communications with Kuhn and Victor Alfaya
                                     concerning issuers.
    Peoria, AZ 85345


14. Thomas Shimonowsky               Investor—communications with Kuhn and Victor Alfaya
                                     concerning issuers.
    Peoria, AZ 85345


15. Raymond Walton                   Investor—communications with defendant concerning
                                     issuers.
    Poway, CA 92064


16. Victor Alfaya                    Participant—communications with investors and Kuhn
                                     concerning Casablanca, Gepco, Ltd. (“Gepco”), and
    Port Washington, NY 11050        Lustros.


17. Jason Cope                       Participant—communications with defendant concerning
    FCI Morgantown                   Casablanca, WealthMakers, Ltd. (“WealthMakers”), and
                                     Lustros.
    Morgantown, WV 26501

18. Izak Zirk de Maison              Participant—communications with defendant concerning
    (f/k/a Izak Zirk Engelbrecht)    The Wealth Foundation, Ltd., WealthMakers,
    CI D. Ray James                  Casablanca, Gepco, and Lustros.
    Highway 252 East
    Folkstown, GA 31537


19. Charlotte (“Charlies”) Hopkins   Participant—communications with defendant concerning
                                     Casablanca and WealthMakers.
    Redlands, CA 92373

20. Kieran Kuhn                      Participant—communications with defendant concerning
    Residential Reentry Management   Casablanca, Gepco, WealthMakers, and Lustros.
    Field Office
    100 29th Street
    Brooklyn, NY 11232

21. Tairyn Palanker                  Participant—communications with defendant and Kuhn

                                          3
        Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 5 of 15




                Individual                                   Subjects of information
                                            concerning Casablanca, Gepco, WealthMakers, and
       Dallas, TX 75204                     Lustros.

 22. Peter Voutsas                          Participant—communications with defendant concerning
                                            Gepco.
       Kula, HI 96790-8501




 II.    Initial Disclosures Regarding Documents Under
        Fed. R. Civ. P. 26(a)(1)(A)(ii)

        Based on information presently and reasonably available to it, the SEC identifies the

following documents, electronically stored information, and tangible things that are in its possession,

custody, or control and that it may use to support its claim against the defendants: materials

provided to the SEC in the course of the investigation by the SEC’s staff of the defendant by the

following corporate entities and persons: Aegis Capital, Ally Invest (MB Trading), Alpine Securities,

American Registrar & Transfer Co., Apex Clearing, AT&T, Inc., Bandwidth.com, Bank of America,

Charter Communications, Citibank, City National Bank, Continental Stock Transfer & Trust

Company, COR Clearing, Cox Communications, De Joya Griffith and Company, E*Trade

Securities, Google, Inc., Grace Financial Group, JPMorgan Chase & Co., Level 3 Communications,

Lustros, Inc., M&K CPAs, PLLC, Magna Group, LLC, Manhattan Beach Trading, Martinez-Ayme

Securities, Meyers Associates, LP, National Financial Services LLC, Nirvana Systems, Inc.,

Oppenheimer & Co., Inc., Phone.com, RBC Capital Markets, LLC, SchoolsFirst Federal Credit

Union, Scottrade, Small Cap Resource Corp., Sprint, Sterne Agee, LLC, TD Ameritrade, Telmetrics,

TradeStation Securities, Inc. US Bank, Verizon, Wedbush Securities, Inc., Wells Fargo Bank, N.A.,

Yahoo!, Inc.; and Kieran Kuhn, Zirk Engelbrecht, John Chester, Spender Edwards, Gregory

Goldstein, Maggie Jameson, Andrea Kaffka, Ronald Loshin, Angelique de Maison, Paul Meyer,

Mark Ross, Henrietta Russell, Peter Voutsas, Davis Wilson, and David Wolff.

                                                  4
       Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 6 of 15



        The items are located at the SEC’s New York Regional Office at Brookfield Place, 200

Vesey Street, Suite 400, New York, NY 10281.

III.    Initial Disclosures Regarding Damages Under
        Fed. R. Civ. P. 26(a)(1)(A)(iii)

        The SEC does not claim or seek damages from the defendant. Rather, it seeks various forms

of equitable relief and remedial sanctions. The two forms of monetary relief sought by the

Commission are disgorgement and civil penalties.

        With respect to disgorgement, the SEC seeks an order requiring the defendant to disgorge

illicit profits or other ill-gotten gains that he received, and all amounts by which he was unjustly

enriched, as a result of the violations of the federal securities laws alleged in the SEC’s Complaint,

plus prejudgment interest. Further discovery will be required regarding the computation of the

amounts of the defendant’s disgorgement, and the SEC reserves the right to amend or supplement

the foregoing disclosure as appropriate.

        With respect to civil penalties, the SEC seeks an order requiring defendants to pay civil

monetary penalties pursuant to Section 21(d)(3) of the Securities Exchange Act of 1934 for the

violations of the federal securities laws alleged in the SEC’s Complaint. The maximum amount of

potential penalty per violation is set forth in the foregoing statute and in regulations promulgated

thereunder.

IV.     Initial Disclosures Regarding Insurance Agreements
        Under Fed. R. Civ. P. 26(a)(1)(A)(iv)

        Not applicable.




                                                    5
      Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 7 of 15



                             SECURITIES AND EXCHANGE COMMISSION



                             Barry O’Connell
                             Brookfield Place
                             200 Vesey Street
                             New York, NY 10281
                             Tel: (212) 336-9089




Dated: February 8, 2019
       New York, New York




                                      6
       Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 8 of 15



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on February 8, 2019, I served the Securities and Exchange

Commission’s Initial Disclosures Under Fed. R. Civ. P. 26(a)(1) by mail pursuant to Rule 5(b)(2)(C)

of the Federal Rules of Civil Procedure on the following:



Dated: February 8, 2019
       New York, New York




                                              Barry O’Connell




                                                 7
           Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 9 of 15



 1
                         IN THE UNITED STATES DISTRICT COURT
 2
                      FOR THE SOUTHERN DISTRICT OF NEW YORK
 3
 4
 5
     SECURITIES EXCHANGE
 6   COMMISSION,
                                                    Case No: 1:18-cv-08908-GBD
 7
                  Plaintiff,
 8
     v.                                             DEFENDANT THOMAS CARTER
 9                                                  RONK’S INITIAL DISCLOSURES TO
10   THOMAS CARTER RONK                             PLAINTIFF
11
                  Defendant.
12
13
14
                           DEFENDANT’S INITITAL DISCLOSURES
15
16
           Defendant Thomas Carter Ronk (“Mr. Ronk”) makes the following initial
17
     disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1)(A).
18
19         A. Persons Likely to Have Discoverable Information
20
21         Mr. Ronk may rely upon the following individuals who likely have discoverable
22   information in support of his claims or defenses in this case. Mr. Ronk reserves the right
23
     to add individuals to, or subtract individuals from, this list as warranted based upon
24
25   information obtained during discovery in this case. The addresses and phone numbers

26 provided herein are the last known that Defendant is aware of.
27
           1. Mr. Ronk
28            (Contact through counsel)
              David W. Wiechert
30
                                             1
31                DEFENDANT THOMAS CARTER RONK’S INITIAL DISCLOSURES TO PLAINTIFF
          Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 10 of 15



 1            Jahnavi Goldstein
 2            Law Office of David W. Wiechert
              27136 Paseo Espada, Suite B1123
 3            San Juan Capistrano, CA 92675
              Telephone: (949) 361-2822
 4
 5         Mr. Ronk is the Defendant in this matter. Mr. Ronk is the sole owner of Century

 6   Pacific Investments, LLC (“Century Pacific”), a California regulated and registered
 7
     investment adviser headquartered in Corona Del Mar. Mr. Ronk is sole owner, President
 8
     and Chief Executive Officer of Buyins.net, Inc. a company offering algorithm based stock
 9
10   analysis, which is headquartered in Corona Del Mar, CA. Mr. Ronk will likely have
11   relevant information to rebut Plaintiff Securities Exchange Commission’s (“SEC” or
12
     “Commission”) allegations in paragraphs 1, 2, 3 of its Complaint (Dkt. 1), referred to
13
14   herein as the “Alleged Schemes”; and/or to the allegations in paragraph 5 of the

15   Complaint, referred to herein as the “Alleged Violations”.
16
           2. Izak Zirk de Maison/Engelbrecht (“Engelbrecht”)
17            BOP Number: 68186-112
              D. Ray James ICE/BOP Detention Center
18
              Folkston, Georgia
19
           Engelbrecht was charged and pled guilty to various offenses, including
20
21   securities fraud, before the United States District Court for the Northern
22   District of Ohio, in United States v. Izak Zirk De Maison, Crim. Information
23
     No. 1:15-cr-117 (N.D. Ohio, Apr. 2, 2015), for which he was sentenced to a
24
25   term of imprisonment of 151 months. Engelbrecht’s conviction was related

26   in large part to the three entities at issue in the Complaint’s Alleged
27
     Schemes: Casablanca Mining Ltd. (“Casablanca”), Gepco, Ltd. (“Gepco”), and
28
     Wealthmakers, Ltd. (“Wealthmakers”). In Engelbrecht’s criminal case the
30
                                            2
31               DEFENDANT THOMAS CARTER RONK’S INITIAL DISCLOSURES TO PLAINTIFF
          Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 11 of 15



 1   government asserted that Engelbrecht was the architect of the Alleged Schemes
 2
     and assuming the accuracy of the government’s assertions, therefore would have
 3
     percipient knowledge of and information relevant to Mr. Ronk’s involvement or
 4
 5   lack of involvement in the various aspects of the Alleged Schemes.
 6         3. Charlotte R. Hopkins (“Hopkins”)
 7            Address as listed on SEC Subpoena issued to her:
                                 .
 8            San Diego, CA 92104
 9
10         Hopkins was a close associate of Engelbrecht’s and was personally responsible for
11
     soliciting several investors to invest in the entities relevant to the Alleged Schemes.
12
13   Hopkins also served as an officer and director of Wealthmakers. She is likely to have

14   information relevant to the Alleged Schemes and Alleged Violations.
15
           4. Peter Voutas (“Voutas”)
16                             .
              Beverly Hills, CA 90210
17
18
           Voutas was an associate of Engelbrecht’s for over five years and together they
19
20   formulated the idea of creating Gepco. Engelbrecht proposed acquiring Voutas’ successful
21   jewelry business and Voutas developed the business model for Gepco, of which he was
22
     suppose to serve as Chief Executive Officer of. Voutas may be the “associate” referred to
23
24   in the allegations set forth in paragraph 27 of the Complaint and will likely have

25   information relevant to Gepco and the Alleged Schemes.
26
           5. Robert Dickey (“Dickey”)
27            Ohio
28
30
                                              3
31                DEFENDANT THOMAS CARTER RONK’S INITIAL DISCLOSURES TO PLAINTIFF
          Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 12 of 15



 1         Dickey was the key contact person for the five Ohio investors that invested in
 2
     Casablanca, and Dickey personally traveled to the mining operation in Chile to conduct
 3
     due diligence for the Ohio investors. He is likely to have information relevant to
 4
 5   Casablanca and the Alleged Schemes.
 6
           6. Kieran Kuhn (“Kuhn”)
 7            Port Washington, New York
 8
 9         Kuhn pled guilty to various offenses, including securities fraud, a portion of
10
     which were related to the entities named in the Alleged Schemes, before the United
11
12   States District Court for the Northern District of Ohio, in United States v. Kieran T.

13   Kuhn, Crim. Information No. I:15-cr-288 (N.D. Ohio, Sept. 18, 2015), for which he
14
     was sentenced to a term of imprisonment of 44 months and recently released early.
15
     Kuhn’s involvement in the Alleged Schemes is repeated throughout the Complaint,
16
17   including his communication with Defendant, and Kuhn has percipient knowledge
18   and information likely relevant to the Alleged Schemes.
19
20         7. Trish Malone (“Malone”)
              Address as listed on SEC Subpoena issued to her:
21
22            Redlands, CA 92373
23
24         Malone served as Engelbrecht’s accountant for over ten years and has intimate

25   knowledge of his business dealings, including those at issue in the Alleged Schemes. As a
26
     Board of Member of both Casablanca and Gepco she likely has percipient knowledge of
27
     and information relevant to the Alleged Schemes.
28
30
                                             4
31                DEFENDANT THOMAS CARTER RONK’S INITIAL DISCLOSURES TO PLAINTIFF
          Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 13 of 15



 1         B. Documents that May Contain Discoverable Information
 2
           Mr. Ronk has previously identified and produced extensive information and
 3
     voluminous documents which were in his possession, custody, or control, to the SEC
 4
 5   regarding himself and numerous entities, including Casablanca, Gepco, and
 6   Wealthmakers, pursuant to: i) a formal Subpoena to Mr. Ronk dated April 6, 2017; and ii)
 7
     an email request from SEC enforcement attorney Howard Fisher for additional documents
 8
 9   dated May 11, 2018. This prior production by Mr. Ronk consist of Bates Numbers
10   RONK_000001 – RONK_715539; production letters to the SEC dated April 21, 2017,
11
     May 15, 2017, June 13, 2017, June 30, 2017 (email), and May 31, 2018; and a Wells
12
13   submission dated August 14, 2018. Mr. Ronk was recently served with a Subpoena related

14   to his entity Century Pacific dated January 4, 2019, for which the SEC has agreed to an
15
     extended production deadline of March 1, 2019.
16
           Mr. Ronk reasonably believes the documents and information previously produced
17
18   (and that may be produced under the recent Century Pacific subpoena) that relate to
19   himself, Buyins.net, Century Pacific, Casablanca, Gepco, Wealthmakers, and any of the
20
     individuals (including, without limitation, Investor A, Investor B, and the “Associate”)
21
22   identified in the Complaint, and/or identified above in Section A of this disclosure may be

23 relevant to support his claims or defenses unless they would be used solely for
24
     impeachment purposes.
25
           C. Computation of Damages
26
27         None. Mr. Ronk reserves the right to seek any relief allowed by law.
28
30
                                             5
31                DEFENDANT THOMAS CARTER RONK’S INITIAL DISCLOSURES TO PLAINTIFF
          Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 14 of 15



 1         D. Insurance Agreements
 2
           Mr. Ronk is aware of no agreement or policy by which an insurer may be liable to
 3
     satisfy part or all of a judgment that may be entered in the action against him or to
 4
 5   indemnify or reimburse Mr. Ronk for payments made to satisfy any ordered restitution or
 6   penalties assessed in this matter.
 7
 8
 9 Dated: February 8, 2019                  Respectfully submitted:
10
11                                          /s/ David W. Wiechert
12
                                            LAW OFFICE OF DAVID W. WIECHERT
13                                          DAVID WIECHERT (admitted pro hac vice)
                                            JAHNAVI GOLDSTEIN (admitted pro hac vice)
14                                          27136 Paseo Espada, Suite B1123
15                                          San Juan Capistrano, CA 92675
                                            Telephone: (949) 361-2822
16                                          Facsimile: (949) 361-5722
                                            Email: dwiechert@aol.com
17                                          Email: jahnavi@davidwiechertlaw.com
18                                          Attorneys for Defendant Thomas Carter Ronk

19
20
21
22
23
24
25
26
27
28
30
                                             6
31                DEFENDANT THOMAS CARTER RONK’S INITIAL DISCLOSURES TO PLAINTIFF
           Case 1:18-cv-08908-GBD Document 30-11 Filed 02/15/19 Page 15 of 15



 1                                CERTIFICATE OF SERVICE
 2
            I, Jahnavi Goldstein, an attorney at the Law Office of David W. Wiechert, located
 3   at 27136 Paseo Espada, Suite B1123, San Juan Capistrano, CA 92675, declare under
     penalty and perjury that I am over the age of eighteen (18) and not a party to the above-
 4
     entitled proceeding.
 5
            On February, 2018, I served the forgoing document, described as DEFENDANT
 6   THOMAS CARTER RONK’S INITIAL DISCLOSURES TO PLAINTIFF on all
 7   interested parties as follows:
 8   [ ]    BY MAIL: I caused such envelope(s) to be deposited in the mail at San Juan
 9          Capistrano, California with postage thereon fully prepaid to the office of the
            addressee(s) as indicated on the attached service list. I am “readily familiar” with
10          this firm’s practice of collection and processing correspondence for mailing. It is
11          deposited with the U.S. Postal Service on that same day in the ordinary course of
            business. I am aware that on motion of party served, service is presumed invalid if
12          postal cancellation date or postage meter date is more than one day after the date of
13          deposit for mailing in affidavit.

14   [X]    BY E-MAIL: I caused a copy to be transmitted electronically via email to Plaintiff
            attorneys Barry O’ Connell at OConnellB@SEC.GOV and Howard Fischer at
15
            FischerH@SEC.GOV.
16
     [ ]   BY ECF:
17         I caused a copy to be transmitted electronically by filing the foregoing with the
18         clerk of the New York Southern District Court using its ECF system, which
           electronically notifies counsel for that party.
19
20   [ ]    BY PERSONAL SERVICE: I personally delivered the document listed above to
            the persons at the address set forth below.
21
22        I certify under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
23
24          Executed on February 8, 2019 at Nashville, TN.

25
26
                                                         /s/ Jahnavi Goldstein
27                                                       Jahnavi Goldstein
28
30
31
